Citation Nr: 0918502	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the Veteran's claims of 
entitlement to service connection for a low back disability, 
a right arm disability, migraine headaches, and a sinus 
disability.  

Issues not on appeal

In a May 2007 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for a heart 
disability and a brain tumor.  Additionally, the May 2007 
decision granted service connection for an adjustment 
disorder, effective April 13, 2006.  The Veteran disagreed 
with the denial of his heart and brain claims, and also with 
the effective date assigned for service connection for the 
adjustment disorder.  The RO issued a statement of the case 
(SOC) in July 2008.  The Veteran did not, however, submit a 
substantive appeal as to those three issues.  Accordingly, 
those issues are not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].

In January 2008, the RO denied the Veteran's claim of 
entitlement to entitlement to a total disability rating based 
on individual unemployability (TDIU).  To the Board's 
knowledge, the Veteran did not disagree with that decision.  



Remanded issues

The issues of entitlement to service connection for a low 
back disability, migraine headaches, and a sinus disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran experienced any disease or injury of 
his right arm in service.


CONCLUSION OF LAW

The Veteran's right arm disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right arm 
disability.

The Veteran claims entitlement to service connection for a 
right arm disability.
As is discussed elsewhere in this decision, the remaining 
issues on appeal are being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 26, 2004 including evidence of "[a] 
relationship between your current disability and an injury, 
disease, or event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the November 2004 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letter that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military and VA Medical Centers.  The Veteran was 
also advised in the letter that a VA examination would be 
provided if necessary to decide his claim.  Additionally, the 
letter informed the Veteran that VA would make reasonable 
efforts to obtain records not held by a Federal agency.  
Included with the November 2004 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete such so that 
the RO could obtain private records on his behalf.  

The November 2004 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.] 

The Veteran was also provided with the "give us everything 
you've got" language formerly contained in 38 C.F.R. § 
3.159(b) in the November 2004 letter.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was also provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date in a letter from the RO dated March 20 2006.   
In any event, because the Veteran's right arm claim is being 
denied, elements (4) and (5) are moot as to that issue.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the July 2007 statement of the 
case (SOC) and the September 2008 supplemental statement of 
the case (SSOC), after the Veteran submitted more evidence.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, SSA records, and a statement 
from the Veteran's wife have been associated with the claims 
folder.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
right arm claim, and that a medical opinion regarding the 
etiology of the claimed disability has not been obtained.  
However, for reasons explained immediately below, such an 
examination and medical opinion are not necessary with 
respect to this issue.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.
As will be discussed below, there is no evidence of record 
establishing that the Veteran hurt his right arm during his 
military service.  The record is missing critical evidence of 
an in-service injury or disease, McLendon element (2), and 
the Veteran's claim is being denied on that basis.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no in-service disease or injury to the Veteran's 
right arm documented in the evidence of record.

Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.



The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim, and declined the option for a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.             § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 
495-496 (1997).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In this case, it is undisputed that the Veteran now has a 
current diagnosis of reflex sympathetic dystrophy in his 
right arm, which is evidenced in the Veteran's private 
treatment records.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service medical records do not indicate 
that any right arm problem was present in service.  His June 
24, 1969 discharge physical examination report was 
pertinently negative with respect to any disease affecting 
the Veteran's right arm.  Additionally, during service, he 
voiced no complaints pertaining to his right arm.  

The Veteran contends that while serving aboard the U.S.S. 
Aggressive in 1967, he fell, hitting his right arm.  See the 
April 24, 2007 RO hearing transcript, 
pages 1 and 2.  The Board has no reason to doubt this story, 
as far as it goes.  The Veteran further contends, however, 
that his right arm has continually pained him since that 
incident.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Official records show that in July 1967, the Veteran fell off 
the side of the U.S.S. Aggressive after returning to the ship 
intoxicated.  However, the Veteran did not complain of, or 
receive treatment for a right arm injury, and was merely 
given oxygen and ordered to bed rest.  See a July 3, 1967 
Sick Call Treatment Record.

Significantly, the Veteran's service treatment records are 
pertinently silent as to any in-service injury to the 
Veteran's right arm.  Crucially, the Veteran's discharge 
examination report indicated a "normal" clinical evaluation 
of the Veteran's upper extremities.  See the Veteran's June 
24, 1969 discharge examination report.  

The Veteran has submitted an April 2007 statement from his 
spouse, who indicated that in January 1968, the Veteran's 
"right arm went numb and curled up to his chest."  She 
further indicated that the Veteran received treatment in a 
Navy hospital for a month.  However, official records 
demonstrate that while the Veteran did receive treatment at 
the Charleston, South Carolina Navy Hospital in service, 
there is no indication of record that the Veteran experienced 
right arm numbness or pain.  See January 1969 treatment 
records from the U.S. Naval Hospital, Charleston S.C.   The 
Naval hospital records specifically indicate that the Veteran 
complained of "left-sided numbness and weakness" not right.  
[Emphasis added by the Board.]  See also a January 13, 1969 
Emergency Treatment Report [noting the Veteran's complains of 
numbness and weakness in the "L shoulder, L arm, L leg"].  

Thus, the statements of the Veteran and his spouse are 
contradicted by official U.S. Navy records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

In addition, more recent medical evidence of record 
demonstrates that the claimed right arm disability began long 
after the Veteran left service.  The Veteran complained of 
right arm and shoulder pain in September 1984, and in October 
1984, he Veteran sought treatment for right arm weakness.  
However, findings were normal with respect to the Veteran's 
right arm.  See the October 15, 1984 private treatment record 
of Dr. A.M.  The Veteran himself stated at an April 2004 
physical consultation regarding pain and numbness in his 
right arm that "he has been dealing with these symptoms 
since approximately 1993."  See the Veteran's April 2, 2004 
Physical Medicine and Rehabilitation by T.A.H., M.D.

The Board places far greater weight of probative value on the 
objective medical reports than on the recent statements of 
the Veteran and his spouse, made in connection with his claim 
for monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Hickson element (2), in-service disease or injury, is 
therefore not met, and the claim fails on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, the Board finds that there is no medical 
evidence in the record which demonstrates that the Veteran's 
current right arm disability is related to his active duty 
service.  
In the absence of a right arm disease or injury in service, a 
nexus opinion would be an impossibility.

To the extent that the Veteran or the Veteran's wife contend 
that a medical relationship exists between his current right 
arm disability and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.       See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  

To the extent that the Veteran contends that he had a right 
disability in service and continually thereafter, no such 
competent medical evidence exists in the record.  
As was noted above, the first complaint of right arm problems 
was in 1984, many years after service; a right arm disability 
[epicondylitis] was initially diagnosed twenty-one years 
after his separation from service, and the Veteran's current 
disability [reflex sympathetic dystrophy] was diagnosed 
thirty-five years after service.  Supporting medical evidence 
is required.  See Voerth, supra.  Such evidence is lacking in 
this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on this basis as well.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right arm disability, as Hickson elements (2) and (3) are not 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right arm disability 
is denied.  

REMAND

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a sinus disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

The Veteran claims that his current low back, migraine 
headache, and sinus disabilities are related to injuries he 
sustained during his active duty military service.  

With respect to current diagnoses, the Veteran is currently 
diagnosed with "DJD changes of the lumbar spine with 
marginal spur formation.  Narrowing of the L2 through S1 
intravertebral disc space."  See the Veteran's November 6, 
2006 VA outpatient imaging report.  Additionally, the Veteran 
also has current diagnoses of "chronic headaches," and 
"maxillary sinusitis."  See the Veteran's private treatment 
records at July 22, 2004 [discharge summary] and October 17, 
2003 [report of 
Dr. K.D.P.].  

With respect to in-service injury or disease, reports from 
the Charleston, South Carolina Naval Hospital in January 1969 
indicate that the Veteran sought treatment for back pain and 
headaches.  Additionally, the Veteran underwent two lumbar 
punctures on January 15 and January 23, 1969.  See the 
Veteran's January 1969 Charleston Naval Hospital treatment 
records.  The Veteran's service treatment records also show 
repeated headache complaints and an in-service diagnosis of 
"right maxillary sinusitis."  See the Veteran's May 2, 1969 
Sick Call Treatment record; see also the Veteran's October 
10, 1968 Chronological Record of Medical Care.  

With respect to medical nexus, there is no medical evidence 
in the Veteran's claims file either attributing the Veteran's 
current back, headache, and sinus disabilities to his 
military service, or ruling out any such connection.  Medical 
opinions must be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a medical 
professional to 
review the Veteran's VA claims folder and 
to provide an opinion, with supporting 
rationale, as to each of the following 
questions:

(a)  Is it as likely as not that the 
Veteran's currently diagnosed low back 
disability is related to his active 
duty military service? 

(b)  Is it as likely as not that the 
Veteran's currently diagnosed headache 
disability is related to his active 
duty military service?

(c)  Is it as likely as not that the 
Veteran's currently diagnosed sinus 
disability is related to his active 
duty military service?

If the reviewer finds, based on the 
medical history, that it is more likely 
than not that the Veteran's existing 
disabilities are related to a cause 
occurring after the Veteran's military 
service, the reviewer should indicate as 
such.  If the reviewing professional 
determines that a physical examination 
and/or diagnostic testing of the Veteran 
are necessary as to the claimed condition, 
such should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claims.  If the 
claims are denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


